Case ph Abl-Aldzalebs SDocimett © Filed 6726/44! “Ba ag x
DIsTAIcl oO PF MA So A Hog

Ickost Done f ot the SHraic

 

Lams hy Hee Cg on’ sw h Co myalent F
UVLAweEUe OEE ATION Of
Vi A FOREIGY sovVEREEY
Taltofatehin cork
a llafhalchi / AMERICAN MAY OW THE
Correctional FF aten ity LAW’
emsoyee S |

ik 2 donert ie

 

ne

- : |
|, Sod employ ee S AUS a jaorty To Lede | ae
| maak, Jarces, trees fro l te Oe eee
/ P17 pris oh wnt, Jabeey , A350W, Oe AhyJIsribg ho [Bi pis iy

perarc= t

Pr ig

A. Sub i pam! a rylo; ees Themas, Crary, Lalees ,Cartry
J 7. Rom bert, Ly by wight

Pa dy 25 Lash T Krott, FA an awe

5, Neartin lV Waddell s J). aug ee /¢ Vet, 5 Ce 7) 40\,9 f US

B67 410,70 Fs EL 99 7, (05
ff _ . ,
Stute y, Long yee Helditg Co. WW LST, 666 Lanumerchn 0]

—_— z £ 4 a nd
H IL, REA Jropavant Vv chy | odypre eat A } BZ
gs if

nw unde Vnelly ® Byers wide * Jens oP
/ 2 lel the (TED STATE
The Vrct od States o¥ th J / e = TES]

that tha Ly gah;

Lmerice LO From by
is trues and Correc

Live Paap WA oS orviay al|

fy», | :
4e Can , Micha lta edn ¢ kth, S haat Lumley

Soveraiyn rights
